Exhibit 10.1

FRANKLIN RESOURCES, INC.

2002 UNIVERSAL STOCK INCENTIVE PLAN

(as amended and restated effective March 16, 2010)

 

1.

GENERAL

1.1 Purpose. The Franklin Resources, Inc. 2002 Universal Stock Incentive Plan
(the “2002 Stock Plan”) has been established by Franklin Resources, Inc., a
Delaware corporation (the “Company”) to (i) attract and retain persons eligible
to participate in the 2002 Stock Plan; (ii) motivate employees, by means of
appropriate incentives, to achieve long-range performance goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further identify employees’ interests with those of
the Company’s other stockholders through compensation that is based on the
Company’s common stock; and thereby promote the long-term financial interest of
the Company and the Subsidiaries.

1.2 Participation. Subject to the terms and conditions of the 2002 Stock Plan,
the Committee shall determine and designate, from time to time, from among the
Participants, those persons who will be granted one or more Awards under the
2002 Stock Plan. In the discretion of the Committee, a Participant may be
granted any Award permitted under the provisions of the 2002 Stock Plan, and
more than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards outstanding under the 2002 Stock Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary).

1.3 Operation, Administration, and Definitions. The operation and administration
of the 2002 Stock Plan, including the Awards made under the 2002 Stock Plan,
shall be subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the 2002 Stock Plan shall be defined as
set forth in the 2002 Stock Plan (including the definition provisions of
Section 8 of the 2002 Stock Plan).

1.4 Stock Subject to 2002 Stock Plan; Share Counting. Subject to the provisions
of this Section 1.4 and Section 6.1 of the 2002 Stock Plan, the maximum
aggregate number of shares which may be delivered pursuant to Awards, including
without limitation, Options and SAR’s granted under the 2002 Stock Plan, is
30,000,000. The shares may be authorized, but unissued, or reacquired Common
Stock.

(a) To the extent any Shares covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled, or the
Shares are not delivered because the Award is settled in cash, such Shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of Shares available for delivery pursuant to Awards granted under the
2002 Stock Plan. Notwithstanding the foregoing or anything to the contrary
herein, all Shares covered by the portion of a SAR that is exercised (whether or
not Shares are actually issued to the Participant upon exercise of the SAR)
shall be considered issued pursuant to the 2002 Stock Plan.

 

1



--------------------------------------------------------------------------------

(b) If the exercise price of any Option granted under the 2002 Stock Plan is
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the maximum number of Shares
available for delivery pursuant to Awards (other than Options) granted under the
2002 Stock Plan.

(c) Subject to adjustment under Section 6.1, (i) the maximum number of shares
that may be granted to any one individual pursuant to Section 2 (relating to
Options and SARs) shall be 400,000 Shares during any one-calendar-year period
and (ii) the maximum number of Shares that may be granted to any one individual
subject to Section 3 (relating to Stock Unit Awards, Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards) shall be 1,000,000
Shares during any one-calendar-year period (regardless of when such Shares are
deliverable).

 

2.

OPTIONS AND SARS

2.1 Options.

(a) An Option is a grant of rights to purchase Shares at an exercise price
established by the Committee, subject to Section 2.3. Options granted under this
Section 2 may be either Incentive Stock Options (“ISO”) or Nonstatutory Stock
Options (“NSO”), as determined in the discretion of the Committee.

(b) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess Options shall be automatically treated as Nonstatutory Stock Options. For
purposes of this paragraph 2.1(b), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the original date the Option with respect
to such Shares is granted. In the event that the Code or the regulations
promulgated thereunder are amended after the date the 2002 Stock Plan becomes
effective to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to Incentive Stock Options, then such different limit
will be automatically incorporated herein and will apply to any Options granted
after the effective date of such amendment.

(c) The term of each Option shall be the term stated in the Option Agreement;
provided, however, that in the case of any Incentive Stock Option, the term
shall be no more than ten (10) years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement. However, in the case of
an Incentive Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the term of
the Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.

 

2



--------------------------------------------------------------------------------

(d) The date of grant of an Option shall, for all purposes, be the date on which
the Committee makes the determination granting such Option, or such other date
as is determined by the Committee. Notice of the determination shall be given to
each Participant to whom an Option is so granted within a reasonable time after
the date of such grant.

2.2 Stock Appreciation Rights. A “Stock Appreciation Right” (“SAR”) is a grant
of rights to receive, in cash or Stock (as determined by the Committee), value
equal to (or otherwise based on) the excess of: (a) the Fair Market Value of a
specified number of Shares at the time of exercise; over (b) a base appreciation
amount established by the Committee, subject to Section 2.3.

2.3 Exercise Price. The exercise price or base appreciation amount (as
applicable) of each Option and SAR shall be established by the Committee or
shall be determined by a method established by the Committee at the time the
Option or SAR is granted; provided that:

(a) In the case of an ISO,

(i) granted to an employee who, at the time of the grant of such Incentive Stock
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant;

(ii) granted to any other employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

(b) In the case of a NSO, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.

(c) In the case of a SAR, the base appreciation amount shall be no less than
100% of the Fair Market Value per Share on the date of grant.

2.4 Time and Manner of Exercise. Options and SARs shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee; subject to the following terms regarding Options:

(a) Termination of Employment. In the event of termination of an Optionee’s
Continuous Status as an employee with the Company, such Optionee may, but only
within ninety (90) days after the date of such termination (or such other period
as is set out by the Committee in the Option Agreement, but in no event later
than the expiration date of the term of such Option as set forth in the Option
Agreement), exercise the Option to the extent that Optionee was entitled to
exercise it at the date of such termination. To the extent that Optionee was not
entitled to exercise the Option at the date of such termination, or if Optionee
does not exercise such Option to the extent so entitled within the time
specified herein, the Option shall terminate.

 

3



--------------------------------------------------------------------------------

(b) Disability of Optionee. Notwithstanding the provisions of paragraph 2.4(a)
above, in the event of termination of an Optionee’s Continuous Status as an
employee as a result of disability (as determined by the Committee in accordance
with the policies of the Company), Optionee may, but only within six (6) months
from the date of such termination (or such other period as is set out by the
Committee in the Option Agreement, but in no event later than the expiration
date of the term of such Option as set forth in the Option Agreement), exercise
the Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.

(c) Death of Optionee. In the event of the death of an Optionee, the Option may
be exercised, at any time within twelve (12) months following the date of death
(or such other period as is set out by the Committee in the Option Agreement,
but in no event later than the expiration date of the term of such Option as set
forth in the Option Agreement), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent the Optionee was entitled to exercise the Option at the date of
death. To the extent that Optionee was not entitled to exercise the Option at
the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.

2.5 Payment of Exercise Price. Payment of the exercise price of an Option shall
be subject to the following:

(a) The full exercise price for Shares purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in paragraph
2.5(b), payment may be made as soon as practicable after the exercise).

(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Committee
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant) and may, in the discretion of the Committee, consist entirely of
(i) cash, (ii) check, (iii) delivery of authorization for the Company to retain
from the total number of Shares as to which the Option is exercised that number
of Shares having a Fair Market Value on the date of exercise equal to the
exercise price for the total number of Shares as to which the Option is
exercised, (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds required to pay the exercise price,
(v) irrevocably authorizing a third party to sell Shares (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise, (vi) any combination
of the foregoing methods of payment, or (vii) such other consideration and
method of payment for the issuance of Shares to the extent permitted under
Applicable Laws.

2.6 Settlement of Award. Shares delivered pursuant to the exercise of an Option
or SAR shall be subject to such conditions, restrictions and contingencies as
the Committee may

 

4



--------------------------------------------------------------------------------

establish in the applicable Award Agreement at the time of grant. Settlement of
SARs may be made in Shares (valued at their Fair Market Value at the time of
exercise), in cash, or in a combination thereof, as determined in the discretion
of the Committee. The Committee, in its discretion, may impose such conditions,
restrictions and contingencies with respect to Shares acquired pursuant to the
exercise of an Option or an SAR as the Committee determines to be desirable.

 

3.

OTHER STOCK AWARDS

3.1 Definitions.

(a) A “Stock Unit” Award is the grant of a right to receive Shares in the
future.

(b) A “Performance Share” Award is a grant of a right to receive Shares or Stock
Units which is contingent on the achievement of performance or other objectives
during a specified period.

(c) A “Restricted Stock” Award is a grant of Shares, and a “Restricted Stock
Unit” Award is the grant of a right to receive Shares in the future, with such
Shares or right to future delivery of such Shares subject to a risk of
forfeiture or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Participant, or achievement
of performance or other objectives, as determined by the Committee.

3.2 Restrictions on Stock Awards. Each Stock Unit Award, Restricted Stock Award,
Restricted Stock Unit Award and Performance Share Award shall be subject to the
following:

(a) Any such Awards shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

(b) The Committee may designate whether any such Awards being granted to any
Participant are intended to be “performance-based compensation” as that term is
used in Section 162(m) of the Code. Any such Awards designated as intended to be
“performance-based compensation” shall be conditioned on the achievement of one
or more Performance Measures. The Performance Measures that may be used by the
Committee for such Awards shall be based on any one or more of the criteria
attached hereto on Attachment I, as selected and further defined by the
Committee. The Performance Measures may be applicable to the Company and/or any
of its individual business units and may differ from Participant to Participant.
For Awards intended to be “performance-based compensation,” the grant of the
Awards and the establishment of the Performance Measures shall be made during
the period required under Section 162(m) of the Code and shall be subject to the
individual share limit set out in Section 1.4(c) above.

 

5



--------------------------------------------------------------------------------

4.

OPERATION AND ADMINISTRATION

4.1 Effective Date. The 2002 Stock Plan became effective as of October 10, 2002.
The 2002 Stock Plan shall be unlimited in duration and, in the event of the 2002
Stock Plan termination, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that, to the extent required by the Code, no
ISO may be granted under the 2002 Stock Plan after October 9, 2012.

4.2 Term of Awards. Subject to the limitations of Section 2.1(c), the term of
each Award under the 2002 Stock Plan shall be the term stated in the applicable
Award Agreement, provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. Notwithstanding the foregoing, the
specified term of any Award shall not include any period for which the
Participant has elected to defer the receipt of the Shares or cash issuable
pursuant to the Award.

4.3 General Restrictions. Delivery of Shares or other amounts under the 2002
Stock Plan shall be subject to the following:

(a) Notwithstanding any other provision of the 2002 Stock Plan, the Company
shall have no liability to deliver any Shares under the 2002 Stock Plan or make
any other distribution of benefits under the 2002 Stock Plan unless such
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933), and the
applicable requirements of any securities exchange or similar entity.

(b) Shares issued under the 2002 Stock Plan may be certificated or, to the
extent not prohibited by applicable law or the applicable rules of any stock
exchange, non-certificated.

4.4 Tax Withholding. All distributions under the 2002 Stock Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any Shares or other benefits under the 2002 Stock Plan on
satisfaction of the applicable withholding obligations. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of Shares which the Participant already owns, or through the surrender of Shares
to which the Participant is otherwise entitled under the 2002 Stock Plan,
provided; however, that in either case only the number of Shares sufficient to
satisfy the Company’s minimum required tax withholding obligations may be
surrendered to the Company.

4.5 Use of Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the 2002 Stock Plan, the Committee may use available
Shares as the form of payment for compensation, grants or rights earned or due
under any other compensation plans or arrangements of the Company or a
Subsidiary, including the plans and arrangements of the Company or a Subsidiary
assumed in business combinations.

 

6



--------------------------------------------------------------------------------

4.6 Dividends and Dividend Equivalents. An Award (including without limitation
an Option or SAR Award) may provide the Participant with the right to receive
dividend payments or dividend equivalent payments with respect to Stock subject
to the Award (both before and after the Stock subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Stock as
determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Stock
equivalents.

4.7 Payments. Awards may be settled through cash payments, the delivery of
Shares, the granting of replacement Awards, or combination thereof as the
Committee shall determine. Any Award settlement, including payment deferrals,
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any Award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest, or
dividend equivalents, including converting such credits into deferred Stock
equivalents. Each Subsidiary shall be liable for payment of cash due under the
2002 Stock Plan with respect to any Participant to the extent that such benefits
are attributable to the services rendered for that Subsidiary by the
Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by the Committee.

4.8 Non-alienation of Awards. Unless specifically provided by the Committee in
the Award Agreement, Awards under the 2002 Stock Plan may not be sold, assigned,
conveyed, hypothecated, encumbered, anticipated, or otherwise disposed of, and
are nontransferable except as designated by the Participant by will or by the
laws of descent and distribution; provided, however, that an Award Agreement
shall not provide that an Award is transferable during the lifetime of the
Participant, except to the extent that such Award Agreement permits transfers
made to family members, to family trusts, to family controlled entities, to
charitable organizations, and/or pursuant to domestic relations orders or
agreements, in all cases without payment for such transfers to the Participant.
Any attempt to sell, assign, convey, hypothecate, encumber, anticipate,
transfer, or otherwise dispose of any Award under the 2002 Stock Plan in
violation of this Section 4.8 shall be void, and no Shares or cash subject to
any Award shall, prior to receipt thereof by a Participant, be in any manner
subject to the debts, contracts, liabilities, engagements, or torts of such
Participant.

4.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the 2002 Stock Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the 2002 Stock Plan, as the Committee shall require.

4.10 Agreement With Company. An Award under the 2002 Stock Plan shall be subject
to such terms and conditions, not inconsistent with the 2002 Stock Plan, as the
Committee shall, in its sole discretion, prescribe. The terms and conditions of
any Award to any Participant shall be reflected in such form of written document
as is determined by the Committee. A copy of

 

7



--------------------------------------------------------------------------------

such document shall be provided to the Participant, and the Committee may, but
need not require that the Participant shall sign a copy of such document. Such
document is referred to in the 2002 Stock Plan as an “Award Agreement”
regardless of whether any Participant signature is required.

4.11 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Parent or Subsidiary shall be by resolution of:
(i) in the case of a corporation, its board of directors, or by action of one or
more members of the board (including a committee of the board) who are duly
authorized to act for the board, or (except to the extent prohibited by
applicable law or applicable rules of any stock exchange) by a duly authorized
officer of the Company, (ii) in the case of a limited liability company, its
member(s), and (iii) in the case of a partnership, its general partner.

4.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

4.13 Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the 2002 Stock Plan, acquire any right in or title to any assets, funds or
property of the Company or any Parent or Subsidiary whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Company or any Parent or Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the 2002 Stock Plan. A Participant shall have
only a contractual right to the Stock or amounts, if any, payable under the 2002
Stock Plan, unsecured by any assets of the Company or any Parent or Subsidiary,
and nothing contained in the 2002 Stock Plan shall constitute a guarantee that
the assets of the Company or any Parent or Subsidiary shall be sufficient to pay
any benefits to any person.

(b) The 2002 Stock Plan does not constitute a contract of employment, and
selection as a Participant will not give any Participant the right to be
retained in the employ of the Company or any Subsidiary, nor any right or claim
to any benefit under the 2002 Stock Plan, unless such right or claim has
specifically accrued under the terms of the 2002 Stock Plan. Except as otherwise
provided in the 2002 Stock Plan, no Award under the 2002 Stock Plan shall confer
upon the holder thereof any rights as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.

 

5.

COMMITTEE

5.1 Committee. The authority to control and manage the operation and
administration of the 2002 Stock Plan shall be vested in a committee (the
“Committee”) in accordance with this Section 5. The Committee shall be selected
by the Board, and shall be comprised, unless otherwise determined by the Board,
solely of not less than two members of the Board who shall be “outside”
directors within the meaning of Treasury Regulation Section 1.162-27(e)(3) under
Section 162(m) of the Code. With respect to Awards granted under the 2002 Stock
Plan that are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall be composed of two or more
members of the Board who are not employees

 

8



--------------------------------------------------------------------------------

of the Company. If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the 2002 Stock Plan
that would otherwise be the responsibility of the Committee.

5.2 Powers of Committee. The Committee’s administration of the 2002 Stock Plan
shall be subject to the following:

(a) Subject to the provisions of the 2002 Stock Plan, the Committee will have
the authority and discretion to select from among the Participants those persons
who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria (provided that, for
purposes of Section 162(m) of the Code, performance measures shall be based on
one or more of the criteria set out on Attachment I hereto), restrictions, and
other provisions of such Awards, and (subject to Section 7) to cancel or suspend
Awards.

(b) To the extent that the Committee determines that the restrictions imposed by
the 2002 Stock Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.

(c) The Committee may grant Awards to Participants who are subject to the tax
laws of nations other than the United States, which Awards may have terms and
conditions as determined by the Committee as necessary to comply with applicable
foreign laws. The Committee may take any action which it deems advisable to
obtain approval of such Awards by the appropriate foreign government entity;
provided however that no such Awards may be granted under this 2002 Stock Plan
and no action may be taken which would result in a violation of the Exchange
Act, the Code or any other applicable law.

(d) The Committee will have the authority and discretion to interpret the 2002
Stock Plan, to establish, amend, and rescind any rules and regulations relating
to the 2002 Stock Plan, to determine the terms and provisions of any Award
Agreement made pursuant to the 2002 Stock Plan, and to make all other
determinations that may be necessary or advisable for the administration of the
2002 Stock Plan.

(e) Any interpretation of the 2002 Stock Plan by the Committee and any decision
made by it under the 2002 Stock Plan is final and binding on all persons.

(f) In controlling and managing the operation and administration of the 2002
Stock Plan, the Committee shall take action in a manner that conforms to the
articles and by-laws of the Company, and applicable state corporate law.

(g) Notwithstanding anything in the 2002 Stock Plan to the contrary, (i) the
reduction of the exercise price of any Option awarded under the 2002 Stock Plan
and the base appreciation amount of any SAR awarded under the 2002 Stock Plan
shall be subject to stockholder approval and (ii) canceling an Option or SAR at
a time when its exercise price or

 

9



--------------------------------------------------------------------------------

base appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock Award,
or other Award shall be subject to stockholder approval, unless the cancellation
and exchange occurs in connection with a Transaction. Notwithstanding the
foregoing, canceling an Option or SAR in exchange for another Option, SAR,
Restricted Stock Award, or other Award with an exercise price, purchase price or
base appreciation amount (as applicable) that is equal to or greater than the
exercise price or base appreciation amount (as applicable) of the original
Option or SAR shall not be subject to stockholder approval.

5.3 Delegation by Committee. Except to the extent prohibited by Applicable Law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its ministerial duties to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5.4 Information to be Furnished to Committee. The Company and its Subsidiaries
shall furnish the Committee with such data and information as the Committee
determines may be required for it to discharge its duties. The records of the
Company and its Subsidiaries as to a Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants must furnish the
Committee such evidence, data or information as the Committee considers
desirable to carry out the terms of the 2002 Stock Plan in order to be entitled
to benefits under the 2002 Stock Plan.

 

6.

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR CORPORATE TRANSACTION

6.1 Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (a) the number and/or class of securities covered
by each outstanding Award, (b) the price per share covered by each such
outstanding Award, (c) the number and/or class of securities which have been
authorized for issuance under the 2002 Stock Plan but as to which no Awards have
yet been granted or which have been returned to the 2002 Stock Plan upon
cancellation or expiration of an Award, and (d) the maximum number of Options,
SARs, Stock Unit Awards, Restricted Stock Awards, Restricted Stock Units Awards
and Performance Share Awards which may be granted to any Participant in any
one-calendar-year period shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company,
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Committee. The Committee shall also make
adjustments described in (a)-(d) of this Section 6.1 in the event of any
distribution of cash or other assets to stockholders other than an ordinary cash
dividend. In determining adjustments to be made under this Section 6.1, the
Committee may take into account such factors as it deems appropriate, including
(i) the restrictions of applicable law, (ii) the potential tax, accounting or
other consequences of an adjustment and (iii) the

 

10



--------------------------------------------------------------------------------

possibility that some Participants might receive an adjustment and a
distribution or other unintended benefit, and in light of such factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Awards, modify vesting dates, defer the delivery of stock
certificates or make other equitable adjustments. Any such adjustments to
outstanding Awards will be effected in a manner that precludes the enlargement
of rights and benefits under such Awards. Adjustments, if any, and any
determinations or interpretations, including any determination of whether a
distribution is other than an ordinary cash dividend, made by the Committee
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of Shares of any class, or securities convertible into
Shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of Common Stock subject to
an Award.

6.2 Transactions. In the event of the proposed dissolution or liquidation of the
Company or of a merger or corporate combination (a “Transaction”) in which the
successor corporation does not agree to assume the Award or substitute an
equivalent Award, the Committee shall make a determination (subject to
Section 7) as to the equitable treatment of outstanding Awards under the 2002
Stock Plan and shall notify Participants of such treatment no later than ten
(10) days prior to such proposed Transaction. To the extent it has not been
previously exercised, an Award that is not assumed will terminate immediately
prior to the consummation of such proposed Transaction.

 

7.

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the 2002 Stock Plan, provided
that (i) no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under any Award granted under the 2002 Stock Plan
prior to the date such amendment is adopted by the Board; provided that
modifications or adjustments pursuant to Sections 6.1 or 6.2 or that may cause
an Incentive Stock Option to become a Nonstatutory Stock Option shall in no
event be deemed to have an adverse effect on any Award, and (ii) no such
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by Applicable Laws, or if such amendment
would lessen the stockholder approval requirements of Section 5.2(g) or this
Section 7.

 

8.

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

(a) Applicable Law means the corporate, securities and tax laws (including,
without limitation, the Delaware corporate law, the Exchange Act, the Securities
Act of 1933 and the Code) applicable to the establishment and administration of
employee stock incentive plans and the grant of awards thereunder.

(b) Award. The term “Award” shall mean any award or benefit granted under the
2002 Stock Plan, including, without limitation, the grant of Options, SARs,
Stock Unit Awards, Restricted Stock Awards, Restricted Stock Unit Awards and
Performance Share Awards.

 

11



--------------------------------------------------------------------------------

(c) Board. The term “Board” shall mean the Board of Directors of the Company.

(d) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

(e) Common Stock shall mean the common stock, par value, $.10 per share, of the
Company.

(f) Continuous Status as an Employee means the absence of any interruption or
termination of the employment relationship by the Company or any Subsidiary.
Continuous Status as an employee shall not be considered interrupted in the case
of: (i) sick leave, military leave or any other leave of absence approved by the
Board, provided that such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (ii) in the case of transfers between locations of
the Company or between the Company, its Subsidiaries or its successor.

(g) Exchange Act means the Securities Exchange Act of 1934, as amended.

(h) Fair Market Value. For purposes of determining the “Fair Market Value” of a
share of Stock granted pursuant to the 2002 Stock Plan as of any date, the
following rules shall apply:

(i) If the principal market for the Stock is the New York Stock Exchange
(“NYSE”), then the “Fair Market Value” as of that date shall be the closing
price of the stock on the NYSE composite tape on that date as reported in the
Wall Street Journal for such date;

(ii) If the principal market for the Stock is the another national securities
exchange or the NASDAQ stock market, then the “Fair Market Value” as of that
date shall be the mean between the lowest and highest reported composite sale
prices of the Stock on that date on such exchange for such date;

(iii) If sale prices are not available or if the principal market for the Stock
is not the NYSE or another national securities exchange and the Stock is not
quoted on the NASDAQ stock market, then the “Fair Market Value” as of that date
shall be the average between the highest bid and lowest asked prices for the
Stock on such day as reported on the NASDAQ OTC Bulletin Board Service or by the
National Quotation Bureau, Incorporated or a comparable service.

(iv) If the day is not a business day or a day in which the Stock is traded, and
as a result, paragraphs (i), (ii) and (iii) next above are inapplicable, the
Fair Market Value of the Stock shall be determined as of the last preceding day
in which the Stock is traded. If paragraphs (i), (ii) and (iii) next above are
otherwise inapplicable, then the Fair Market Value of the Stock shall be
determined in good faith by the Committee.

 

12



--------------------------------------------------------------------------------

(i) Incentive Stock Option means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(j) Nonstatutory Stock Option means an Option not intended to qualify as an
Incentive Stock Option.

(k) Optionee means a Participant who receives an Option.

(l) Parent means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(m) Participants. The term “Participant” shall mean any executive, employee or
director of the Company, or its Subsidiary. An Award may be granted to an
employee, in connection with hiring, retention or otherwise, prior to the date
the employee first performs services for the Company or its Subsidiaries,
provided that such Awards shall not become vested prior to the date the employee
first performs such services. The term “Participant” also includes any
non-employee director of the Company, or its Subsidiary.

(n) Performance Measures means the business criteria applicable to the grant of
Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(o) Share means a share of the Common Stock, as adjusted in accordance with
Section 6 of the 2002 Stock Plan.

(p) Stock. The term “Stock” shall mean shares of Common Stock of the Company.

(q) Subsidiary or Subsidiaries. The term “Subsidiary” or “Subsidiaries” mean any
company during any period in which it is a “subsidiary corporation” (as that
term is defined in Code section 424(f)) with respect to the Company.

 

9.

PLAN HISTORY

The 2002 Stock Plan became effective as of October 10, 2002. The 2002 Stock Plan
was originally approved by the stockholders of the Company on January 30, 2003.
The Board approved an amendment and restatement of the 2002 Stock Plan on
December 16, 2004 to (a) include additional Performance Measures and (b) amend
Section 6.1 to increase the scope of adjustments that may be made as a result of
changes in capitalization of the Company, which amendment and restatement is
subject to the approval of the stockholders of the Company. The Board approved a
further amendment and restatement of the 2002 Stock Plan on December 18, 2009 to
(a) revise the Performance Measures such that they conform to the Performance
Goals under the Franklin Resources, Inc. 2004 Key Executive Incentive
Compensation Plan and (b) make certain administrative updates, which amendment
and restatement is subject to the approval of the stockholders of the Company
and shall only be effective upon the date stockholders approve the amendment and
restatement.

 

13



--------------------------------------------------------------------------------

ATTACHMENT I

PERFORMANCE MEASURES

The Committee shall grant performance-based compensation Awards tied to one or
more of the following business criteria:

(a) annual revenue,

(b) budget comparisons,

(c) controllable profits,

(d) Company earnings per share,

(e) expense management,

(f) improvements in capital structure,

(g) net income,

(h) net or gross sales,

(i) operating income (pre- or post-tax),

(j) profit margins,

(k) operating or gross margin,

(l) profitability of an identifiable business unit or product,

(m) return on investments,

(n) return on sales,

(o) return on stockholders’ equity,

(p) total return to stockholders,

(q) assets under management,

(r) investment management performance,

(s) mutual and other investment fund performance,

(t) institutional account performance,

(u) high net worth and other separate account performance,

(v) cash flow, operating cash flow, or cash flow or operating cash flow per
share (before or after dividends),

(w) price of the shares or any other publicly traded securities of the Company,

(x) reduction in costs,

(y) return on capital, including return on total capital or return on invested
capital,

 

14



--------------------------------------------------------------------------------

(z) improvement in or attainment of expense levels or working capital levels,
and

(aa) performance of the Company relative to a peer group of companies and/or
relevant indexes on any of the foregoing measures.

The Performance Measures may be applicable to the Company and/or any of its
individual business units and may differ from Participant to Participant. In
addition, the Performance Measures shall be calculated in accordance with
generally accepted accounting principles, but excluding the effect (whether
positive or negative) of any change in accounting standards and any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Measures applicable to an
Award intended to be performance-based compensation. Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of Performance Measures in order to prevent
the dilution or enlargement of the Participant’s rights with respect to an Award
intended to be performance-based compensation; provided, however, that
certain categories or types of such adjustments can be specifically
included (rather than excluded) at the time the Performance Measures are
established if so determined by the Committee.

 

15